Wright, J.
(dissenting). — Entertaining, as I still do, the views expressed in Newfield v. Blawn (16 Iowa, 297), I, of course, have no difficulty in holding with the court below, upon the first point made by appellants, and referred to in the foregoing opinions. I am clear that to entitle a plaintiff to prove by the defendant himself as a witness that the cause of action still justly subsists, he need not do more than allege such just subsistence in his petition. It is not requisite to let in such proof that the pleader shall aver haw he will show the fact. Indeed, I believe that if the petition contained no merment on the subject, and the defendant should plead the statute, he could not, on the trial, object to his own examination for want of an issue to which it would be applicable. Certain it is, in my judgment, that he could not do so, when it is expressly averred that the cause of action still justly subsists. By this averment there is a fact stated, and this fact can only be proved in one way. A party may *544observe the rules of good pleading by stating facts. But under no system of pleading, worthy to be called “ a system,” would he do so if he should undertake to state, as a fact issuable in its nature, how, by what witnesses, he expected to prove his allegations.
I agree with defendant’s counsel, following Allen v. Patterson (7 N. T. 478), and authorities without number, that every fact which plaintiff must prove to enable him to recover, must be distinctly averred or stated. But in the case before us, was plaintiff to prove that the cause of action justly subsisted, or that defendant would show it affirmatively in his testimony ? Suppose he should show the latter a thousand times over — that is; prove by a cloud of witnesses that defendant had said, times without number, that he could testify and make it, by his testimony, to affirmatively appear that the cause of action still justly subsisted, what could it avail plaintiff? I answer, just nothing. When he establishes the former, however, he does just what the law requires. The one is a fact, the other a method furnished by law for establishing it. And this can in no way be more conclusively shown, than by supposing plaintiff to aver what appellant insists he should, and that it is denied in the answer. For, if the averment is material, it is, of course, issuable. And now, the issue joined, what is to be tried? Not, certainly, whether the cause of action still justly subsists, but whether the defendant will, by his answer, or his testimony as a witness, make it affirmatively to appear, etc. The latter proved for plaintiff, what gained? Just nothing. For the ultimate fact — does the cause of action still justly subsist — remains untouched. Thus far, there has been no material issue joined; none tried; none determined. So, that I say that the rule contended for by appellant’s counsel with so much earnestness and ability, is not only *545anomalous, but is unnecessary and without warrant in any provision of our system of pleading.
¡But the vital question, the one to which the argument has for the most part been directed, is, whether the court below erred in finding that it affirmatively appeared from the defendant’s testimony that the cause of action still justly subsisted. My opinion ie^ that the finding was right, and hence, that the judgment .should foe affirmed. I differ from a majority of the -court on the construction given to the statute; and also, us to the facts Dr the construction which should be given to them.
In the first place, I supppse the same rule applies in this as in other cases, and that we should not, therefore, interfere with the finding or verdict, upon the ground that it is against the weight of evidence, unless it be a clear case indeed. A discretion is wisely lodged with the judge trying the case, and it should not be controlled except in a clear case of its abuse. This is the uniform and repeated language of this court in ordinary cases, when the court below upon the evidence has granted or refused new trials, and I know of no reason why it is not applicable here. It is not true, that the facts are all settled. That the court below has nothing to do but apply the law, and that a.-mistake (so to speak), in such application, will be reviewed with the same freedom as if made at any other stage of the case. The court or jury must weigh the testimony just as in the trial of other issues or other causes. The inquiry is, what does the testimony .upon which plaintiff relies, and upon which he must rely under the statute, establish ? The duty. to weigh and scrutinize what is said, to. compare all parts of the defendant’s testimony, and to determine from it . whether the plaintiff has affirmatively sustained his averment, is as plain, and I feel hound to say, frequently quite as difficult as though there were a dozen witnesses *546on either side. The burden, I grant, is upon plaintiff. Here we all agree. ■ Indeed, there can be no room on this point for disagreement. But precisely the same rules apply in ascertaining and weighing testimony in this as in all other cases. Plaintiff must make it appear affirmatively from his adversary’s testimony (not in some other way), that the cause of action still justly subsists: But in doing this he is not confined alone to what defendant may say. ■ His manner may become evidence for or against him just as in other cases. His failure to answer, or his contradictory statements, may legitimately have ■quite as much itiflufence in determining the.ultimate issue as the most positive or express words. Thus,'he may say he has paid th“e debt. In telling how, he makes statements irreconcilably at variance with each other, and ' clearly untrue in themselves, as • that he paid at such a place, and in the next breath establishes beyond controversy, that he was’ not within a thousand miles of the place named at the time; that he had paid it in a certain horse, and then swears, that he let another creditor have the same horse; that he paid it through a third person, and then admits that this person was dead months and years before such alleged payment.
Now, conceding all the time that plaintiff must affirmatively establish, I ask, may this not be as well done by the inconsistencies and unreasonableness of the statements made, as by the direct admission of a still subsisting liability? He must rely upon this evidence to make out his case, but he is not concluded by any single statement, nor deprived of the right to show from all the testimony upon which he is compelled to rely, that he should recover. And this being so, the court or jury must determine, guided by the same rules as in other cases, whether plaintiff has or has not established the truth of his statement. ■ And the conclusion reached is entitled to the *547same weight, and should only be interfered with upon the same grounds, as in other eases. Let us give this thought a practical application, that we -may the more readily appreciate its correctness. If Clark was not the agent of Blooper, and had no pretense of authority to act for him in the alleged arrangement between the two defendants (Patton and Keever), no one would certainly claim that the cause of action did not still justly subsist; for the original indebtedness is admitted, and upon the transaction with Clark alone, is it claimed that it was paid, or the appellant discharged. Now, whether Clark was or was not such agent, was a question of fact, which, being determined from all the testimony, is entitled, in this court and upon this appeal, to the same weight as in any other case. And thus I might illustrate the same proposition in various ways. No, it cannot be; the law does not mean that a plaintiff may not sift thoroughly all that the defendant may say. It was never intended that the court should determine the case alone from the mere words of the witness. And yet, I repeat, that plaintiff must establish his case. And hence, if he should merely introduce his note, and the proof by defendant that he made it, and that it was given for a good and valuable Consideration, I admit he could, not recover, for the lapse of time bars his action, and he must show, in the manner declared by the statute, that the cause of action still justly subsists. If, therefore, the defendant should say that he knew nothing whatever about the transaction, this would be no such affirmative proof as the law requires. But suppose he admits the correctness of the claim in its inception, but says that he paid it by stealing a horse from one of the plaintiff’s bitter enemies, and in no other manner, and he swears to the payment, no one would say that plaintiff had not made out his case, for the Jaw says, that what you call and rely upon as payment, is not such; and, there*548fore, the cause of action is shown affirmatimety to still justly subsist.
But I by no means rest my dissent upon this ground alone, which I concede is one of practice, and which if decided either way would leave the graver and weightier question untouched. In my opinion, in no view of the case did the alleged arrangement with Clark (and the debt was paid in this way alone) release or discharge Patton. Plaintiff got no new security, obtained the promise of no new party. There was no consideration for the alleged promise. Plaintiff held Keever before. He held nothing more after. The agreement was not valid either equitably or legally. In other words, if plaintiff had brought his action within the ten yearB, Patton could not have avoided a recovery by this alleged agreement. It is not as though Keever was not already a debtor (and herein, as well as in other respects, the case differs from Arnold v. Lyman, 11 Mass. 400, and other cases cited by appellant); Keever only agreed to pay his own debt.
But it is insisted and held in the foregoing opinion, that, though defendant had no legal defense, yet, unless plaintiff’s claim has a subsistence in harmony with justice, there can be no recovery. And hence it is said that though plaintiff’s claim is supported by technical rules of law, yet if contrary to justice and equity it cannot be said to justly subsist. My belief is that in this thought there is radical error. I have read somewhere a- remark of a judge, that a certain case was referred to be decided according to la/w and equity, and was hence out of court. The majority opinion refuses to allow plaintiff to stand upon legal ground, and sets up a standard of justice which knows no rule and opens into a field as indefinable as it is indefensable. The true, rule must be that, if the matters disclosed show that defendant shoxxld not be excused either in a court of law or eqxxity, the cause of action still justly sub*549sists. It will not do to say that it is hard that defendant should pay the debt; that he innocently (but without plaintiff’s fault) relied upon others to see this debt paid; that to pay it will embarrass defendant, while plaintiff can do -without it; nor to adopt any like reasoning.
If the matters stated would not in an equitable or legal forum constitute a defense but for the limitation, neither should they under this statute. We must not forget that we are i/n a court. That it is no part of its duty, nor within its power, to apply a cordial to all the wounds of the individual, to protect against every fancied or‘real injury. It is the boast of a court of equity, as of lavr, that it acts by known and settled rules; and it would truly be an evil day if, in the construction of the statute of limitations or any other, the courts should say that though there is no legal defense, yet because justice — a something which we worship and yet can neither describe nor define — stands in the way, therefore, defendant shall be discharged. The safety of litigants and the public is best protected by adhering to the law, and as we forget this, courts and people alike are apt to incur difficulty and trouble. In other words “justice,” as well as “truth and law, according to the history of our jurisprudence, is to be found in the settled adjudications of the courts, and when judges leave the well trodden path of precedents, they are apt to find error and injustice.” Beck, J., in McClure v. Owen, ante, 243. I think this judgment should be
Affirmed.